Case 6:21-cv-00670-ADA Document 17-13 Filed 08/16/21 Page 1 of 4




                         EXHIBIT 28
           Case
            Case6:21-cv-00670-ADA
                  3:21-cv-05275-JCS Document
                                     Document17-13
                                              11 Filed
                                                   Filed
                                                       07/16/21
                                                         08/16/21Page
                                                                  Page12
                                                                       ofof
                                                                          34




1    Lewis E. Hudnell, III (CASBN 218736)
     lewis@hudnelllaw.com
2    Nicolas S. Gikkas (CASBN 189452)
     nick@hudnelllaw.com
3
     HUDNELL LAW GROUP P.C.
4    800 W. El Camino Real Suite 180
     Mountain View, California
5    Telephone: 650.564.3698
     Facsimile: 347.772.3034
6

7    Attorneys for Defendant
     VoIP-Pal.com, Inc.
8

9                               UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11                                      SAN JOSE DIVISION
12
      CELLCO PARTNERSHIP D/B/A VERIZON
13                                             Case No. 3:21-cv-5275-JCS
      WIRELESS et al.,
14    Plaintiffs,
                                               STIPULATION TO EXTEND TIME TO
15    v.                                       ANSWER OR OTHERWISE RESPOND
16                                             TO COMPLAINT
      VOIP-PAL.COM, INC.,
                                               (Civil L.R. 6-1(a))
17    Defendant.
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXTEND TIME TO ANSWER
     OR OTHERWISE RESPOND TO COMPLAINT
     3:21-cv-5275-JCS
          Case
           Case6:21-cv-00670-ADA
                 3:21-cv-05275-JCS Document
                                    Document17-13
                                             11 Filed
                                                  Filed
                                                      07/16/21
                                                        08/16/21Page
                                                                 Page23
                                                                      ofof
                                                                         34




1           Under Civil L.R. 6-1(a), Defendant VoIP-Pal.com, Inc. submits this Stipulation to Extend

2    Time to Answer or Otherwise Respond to Complaint. Defendant was served on July 13, 2021.
3
     Defendant’s responsive pleading is due by August 3, 2021. The parties agree to extend the deadline
4
     to answer or otherwise respond thirty-five (35) days and that Defendant’s responsive pleading shall
5
     be due no later than September 7, 2021. The parties enter into this stipulation in the interest of justice
6

7    and not delay. No previous time modifications have been made to Defendant’s time to answer or

8    otherwise respond. The extension will not alter the date of any event or any deadline already fixed by
9
     Court Order.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXTEND TIME TO ANSWER
     OR OTHERWISE RESPOND TO COMPLAINT
     3:21-cv-5275-JCS
         Case
          Case6:21-cv-00670-ADA
                3:21-cv-05275-JCS Document
                                   Document17-13
                                            11 Filed
                                                 Filed
                                                     07/16/21
                                                       08/16/21Page
                                                                Page34
                                                                     ofof
                                                                        34




1    Dated: July 16, 2021                               Respectfully submitted,

2
     /s/ William A Hector (with permission)             /s/ Lewis E. Hudnell, III
3
     William A. Hector (SBN 298490)                     Lewis E. Hudnell, III (CASBN 218736)
4    VENABLE LLP                                        lewis@hudnelllaw.com
     101 California Street, Suite 3800                  Nicolas S. Gikkas (CASBN 189452)
5    San Francisco, CA 94111                            nick@hudnelllaw.com
     T: (415) 653-3750                                  HUDNELL LAW GROUP P.C.
6
     F: (415) 653-3755                                  800 W. El Camino Real Suite 180
7    wahector@venable.com                               Mountain View, California
                                                        Telephone: 650.564.3698
8    Frank C. Cimino, Jr.                               Facsimile: 347.772.3034
     Megan S. Woodworth
9
     VENABLE LLP
10   600 Massachusetts Ave., N.W.                       Attorneys for Defendant
     Washington, D.C. 20001                             VoIP-Pal.com, Inc.
11   T: (202) 344-4000
     F: (202) 344-8300
12
     fccimino@venable.com
13   mswoodworth@venable.com

14   Attorneys for Plaintiffs Cellco Partnership
     d/b/a Verizon Wireless;
15
     Verizon Services Corp.; and
16   Verizon Business Network Services LLC

17

18

19                                             ATTESTATION
20          Under Civ. L.R. 5-1(i)(3), I attest that concurrence in the filing of this document has been
21
     obtained from the signatory indicated by a ‘conformed’ signature (/s/) within this e-filed document.
22

23                                                 /s/ Lewis E. Hudnell, III
                                                   Lewis E. Hudnell, III
24

25

26

27

28

     STIPULATION TO EXTEND TIME TO ANSWER
     OR OTHERWISE RESPOND TO COMPLAINT
     3:21-cv-5275-JCS
